SUPPLEMENT DATED NOVEMBER 10, 2011 TO THE PROSPECTUSES FOR PRINCIPAL INVESTMENT PLUS VARIABLE ANNUITY PRINCIPAL FLEXIBLE VARIABLE ANNUITY PRINCIPAL FREEDOM VARIABLE ANNUITY 2 DATED MAY 1, 2011 Effective November 15, 2011, this supplement updates information in the prospectuses dated May 1, 2011, for the variable annuity contracts (each a Contract) referenced above, each of which is issued by Principal Life Insurance Company (the Company, we, us, or our) through its Principal Life Insurance Company Separate Account B. This supplement should be read in its entirety and kept together with your prospectus for future reference. If you would like another copy of the prospectus, write to us at Principal Financial Group, P.O. Box 9382, Des Moines, Iowa 50306-9382 or call us at 1-800-852-4450 to request a free copy. Certain terms used in this supplement have special meanings. If a term is not defined in this supplement, it has the meaning given to it in your prospectus. TABLE OF SEPARATE ACCOUNT DIVISIONS SmallCap Growth II Division On or about November 15, 2011, delete the reference to Essex Investment Management being an Investment Advisor. SmallCap Value I Division On or about November 15, 2011, delete the reference to Mellon Capital Management Corporation being an Investment Advisor. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE Principal Financial Group P.O. Box 9382 Des Moines, Iowa 50306-9382 1-800-852-4450
